DREYFUS PREMIER SHORT-INTERMEDIATE MUNICIPAL BOND FUND DREYFUS SHORT-INTERMEDIATE MUNICIPAL BOND FUND On March 13, 2015, Dreyfus Short-Intermediate Municipal Bond Fund, a series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the "Fund"), purchased 1,500 General Revenue Bonds issued by the Regents of the University of California (CUSIP No. 91412GWK7) (the "Bonds") at a purchase price of $117.03 per Bond, including underwriter compensation of .30% per Bond. The Bonds were purchased from Barclays Capital, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Alamo Capital Barclays Capital Backstrom McCarley Berry & Co., LLC BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P.
